Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION

                                        No. 04-17-00154-CR

                                     Andrew Rene ALVAREZ,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR0452
                         Honorable Catherine Torres-Stahl, Judge Presiding

Opinion by:      Karen Angelini, Justice

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: March 28, 2018

AFFIRMED

           In January 2013, appellant was indicted with aggravated robbery. Pursuant to a plea-

bargain agreement, on November 18, 2013, appellant was placed on deferred adjudication

community supervision for a period of ten years. On February 24, 2017, the trial court held a

hearing on the State’s motion to revoke appellant’s community supervision and adjudicate his

guilt. At the hearing, appellant pled true to having violated a condition of his probation. That same

day, the trial court revoked appellant’s community supervision, adjudicated his guilt, and

sentenced him to twelve years of imprisonment. Appellant timely filed a notice of appeal.
                                                                                                         04-17-00154-CR


         Appellant’s court-appointed appellate attorney filed a brief in which he raises two arguable

points of error, but nonetheless concludes that this appeal is frivolous and without merit. See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

Counsel states that appellant was provided with a copy of the brief and motion to withdraw, and

was further informed of his right to review the record and file his own brief. See Bruns v. State,

924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Counsel further states that he

mailed appellant a copy of the appellate record. Appellant did not file a pro se brief.

         We have reviewed the record and counsel’s brief. We agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion to

withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.);

Bruns, 924 S.W.2d at 177 n.1. 1

                                                             Karen Angelini, Justice

DO NOT PUBLISH




1
  No substitute counsel will be appointed. Should appellant wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days from the later of (1)
the date of this opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See Tex. R. App.
P. 68.2. Any petition for discretionary review must be filed in the Texas Court of Criminal Appeals. See Tex. R. App.
P. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules
of Appellate Procedure. See Tex. R. App. P. 68.4.


                                                           -2-